 

EXECUTION COPY

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of February 9, 2017
by and between Gold Torrent, Inc., a Nevada corporation (the “Company”), and
Patrick Okita (the “Indemnitee”).

 

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, Indemnitee may be entitled to indemnification pursuant to the Company’s
Articles of Incorporation, Bylaws and resolutions that require indemnification
of the officers and directors of the Company under the circumstances specified
therein, and the General Corporate Law of the State of Nevada (the “Nevada
Corporations Act”), the Nevada Corporations Act expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of any of the
Company’s Articles of Incorporation, Bylaws, resolutions, agreement, policy or
other undertakings that require indemnification of the officers and directors of
the Company under the circumstances specified therein, and any indemnification
Indemnitee may also be entitled to pursuant to the Nevada Corporations Act and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer, or both, of the Company after the date hereof, the parties
hereto agree as follows:

 

   

   

 

1. Definitions. For purposes of this Agreement:

 



(a) “Change in Control” shall mean a change in control of the Company occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) on Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control shall include: (i) the acquisition (other than
acquisition by or from the Company) after the date hereof by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding, for this purpose, the Company or its subsidiaries, any employee
benefit plan of the Company or its subsidiaries that acquires beneficial
ownership of voting securities of the Company, and any qualified institutional
investor that meets the requirements of Rule 13d-1(b)(1) promulgated under the
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Act), of more than 50% of either the then-outstanding shares of common stock
or the combined voting power of the Company’s then-outstanding capital stock
entitled to vote generally in the election of directors; (ii) individuals who,
as of the date hereof, constitute the Board of Directors (the “Incumbent Board”)
ceasing for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; or (iii) approval by the stockholders of the
Company of (A) a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or other surviving corporation’s then-outstanding voting securities, (B) a
liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company.

 

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
a similar capacity at the written request of the Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving at the written request of the
Company as a director, officer, employee, agent or fiduciary.

 

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers,
disbursements of counsel, court costs, filing fees, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating and
imaging costs, printing and binding costs, telephone charges, facsimile
transmission charges, computer legal research costs, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding and all other disbursements or expenses of types customarily and
reasonably incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, actions, suits, or proceedings similar to or of the
same type as the Proceeding with respect to which such disbursements or expenses
were incurred; but, notwithstanding anything in the foregoing to the contrary,
“Expenses” shall not include amounts of judgments, penalties, or fines actually
levied against the Indemnitee in connection with any Proceeding. Expenses also
shall include the foregoing incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersede as bond, or other appeal bond
or its equivalent.

 

 2 

 



 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Company, by reason of any action taken by him or of any inaction
on his part while acting as an officer or director of the Company, or by reason
of the fact that he is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other Enterprise; in each case whether or
not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 8 of this Agreement
to enforce his rights under this Agreement.

 

(h) References herein to “fines” shall not include any excise tax assessed with
respect to any employee benefit plan.

 

(i) References herein to a director of another Enterprise shall include, in the
case of any entity that is not managed by a board of directors, such other
position, such as manager or trustee or member of the governing body of such
entity, that entails responsibility for the management and direction of such
entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.

 

(j) (i) References herein to serving at the request of the Company as a
director, officer, employee, agent, or fiduciary of another Enterprise shall
include any service as a director, officer, employee, or agent of the Company
that imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan of the Company or any of its affiliates,
other than solely as a participant or beneficiary of such a plan; and (ii) if
the Indemnitee has acted in good faith and in a manner such the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Company for purposes of this
Agreement.

 

2. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 

(a) Proceedings Other Than Proceedings by or in the Right of the Company. Except
as provided in Section 10 hereof, Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(a) if, by reason of his Corporate
Status, the Indemnitee is or was, or is or was threatened to be made, a party to
or is otherwise involved in any Proceeding other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 2(a), Indemnitee shall be indemnified against all Expenses, judgments,
penalties, fines, liabilities and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, but only if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful.

 

 3 

 

 



(b) Proceedings by or in the Right of the Company. Except as provided in Section
10 hereof, Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(b) if, by reason of Indemnitee’s Corporate Status,
the Indemnitee is or was, or is or was threatened to be made, a party to or is
or was otherwise involved in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 2(b),
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, but only if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification for such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which the Indemnitee shall have been adjudged liable to the Company unless (and
only to the extent that) the applicable court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses that the court
shall deem proper. Anything in this Agreement to the contrary notwithstanding,
if the Indemnitee, by reason of the Indemnitee’s Corporate Status, is or was, or
is or was threatened to be made, a party to any Proceeding by or in the right of
the Company to procure a judgment in its favor, then the Company shall not
indemnify the Indemnitee for any judgment, fines, or amounts paid in settlement
to the Company in connection with such Proceeding.

 

(c) Overriding Right to Indemnification if Successful on the Merits.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is or was, by reason of his Corporate Status or otherwise, a party to
and is or was successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified to the maximum extent permitted by applicable law, as such
may be amended from time to time, against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with each successfully resolved claim, issue or matter, to the maximum extent
permitted by law. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

3. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2 of this Agreement, the Company
shall and hereby does, to the fullest extent permissible under applicable law,
indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, fines, liabilities and amounts paid in settlement actually and
reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding, including, without limitation, all liability arising out of the
negligence or passive wrongdoing of Indemnitee. The only limitation that shall
exist upon the Company’s obligations pursuant to this Agreement shall be that
the Company shall not be obligated to make any payment to Indemnitee that relate
to activities or conduct of the Indemnitee that are finally determined (under
the procedures, and subject to the presumptions, set forth in Section 7 and
Section 8 hereof) to be unlawful.

 

 4 

 



 

4. Contribution.

 

(a) To the fullest extent permissible under applicable law, whether or not the
indemnification provided in Section 2 and Section 3 hereof is available, in
respect of any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such action, suit or
proceeding without requiring Indemnitee to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

(b) To the fullest extent permissible under applicable law, without diminishing
or impairing the obligations of the Company set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of Expenses, judgments, fines,
liabilities and amounts paid in settlement actually and reasonably incurred and
paid or payable by Indemnitee in proportion to the relative benefits received by
the Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines, liabilities or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.

 

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claim of contribution brought by officers, directors or employees of
the Company, other than Indemnitee, who may be jointly liable with Indemnitee.

 

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
liabilities, penalties, excise taxes, amounts paid or to be paid in settlement
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as the Board of Directors deems
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company (together
with its directors, officers, employees and agents) and Indemnitee as a result
of the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

 5 

 

 

5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of his Corporate Status or otherwise, a witness, or is or was made (or asked) to
respond to discovery requests, in any Proceeding to which Indemnitee is not a
party, he shall be indemnified to the fullest extent permissible under
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.

 

6. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, but subject to Section 9(e) hereof, the Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status or otherwise within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by or on behalf of
Indemnitee and for which advancement is requested, and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall finally be determined (under the procedures,
and subject to the presumptions, set forth in Section 7 and Section 8 hereof)
that Indemnitee is not entitled to be indemnified against such Expenses. Such
undertaking shall be sufficient for purposes of this Section 6 if it is
substantially in the form attached hereto as Exhibit A. Any advances and
undertakings to repay pursuant to this Section 6 shall be unsecured and
interest-free. The Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 6 regardless of any determination by or on behalf of
the Company that the Indemnitee has not met the standards of conduct set forth
in Sections 2(a) and 2(b) hereof.

 

7. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the
Corporations and Associations Act and public policy of Colorado. Accordingly,
the parties agree that the following procedures and presumptions shall apply in
the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

 

(a) Indemnitee shall give the Company notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement. To obtain indemnification under this Agreement, the
Indemnitee shall submit to the Company a written request for indemnification,
including therein or therewith, except to the extent previously provided to the
Company in connection with a request or requests for advancement pursuant to
Section 6 hereof, a statement or statements reasonably evidencing all Expenses
incurred or paid by or on behalf of the Indemnitee and for which indemnification
is requested, together with such documentation and information as is reasonably
available to Indemnitee and as is reasonably necessary for the Company to
determine whether and to what extent Indemnitee is entitled to indemnification.
The Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. Failure to provide any notice required hereby shall
not impair Indemnitee’s rights of indemnification and contribution under this
Agreement except to the extent that such failure to provide notice actually and
materially prejudices the rights of the Company to defend any action or
proceeding which is the basis of the claimed indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the
second sentence of Section 7(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made by the following person or
persons, who shall be empowered to make such determination: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request in writing that such determination be made by the Board of Directors (or
a committee thereof) in the manner provided for in clause (ii) of this Section
7(b)) in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A)(1) by Independent Counsel, if Indemnitee shall request in writing that such
determination be made by Independent Counsel upon making his or her request for
indemnification pursuant to the second sentence of Section 7(a), (2) by the
Board of Directors of the Company, by a majority vote of Disinterested Directors
even though less than a quorum, or (3) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum, or (B) if there are no such Disinterested Directors or, even if there
are such Disinterested Directors, if the Board of Directors, by the majority
vote of Disinterested Directors, so directs, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee.

 

 6 

 



 

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee. Upon
failure of the Board of Directors to so select, or upon the failure of
Indemnitee to so approve, such Independent Counsel within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 7(a) hereof, the Independent Counsel shall be selected by a court of
competent jurisdiction located in the State of New York or such other person or
body as the Indemnitee and the Company may agree in writing. Such determination
of entitlement to indemnification shall be made not later than forty-five (45)
days after receipt by the Company of a written request for indemnification. If
the person making such determination shall determine that Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably pro-rate such part of
indemnification among such claims, issues or matters. If it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination. The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 7(b) hereof,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 7(c), regardless of the manner in which such
Independent Counsel was selected or appointed.

 

(d) In connection with any determination (including a determination by a court
of competent jurisdiction with respect to entitlement to indemnification
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not entitled to indemnification and any decision that Indemnitee
is not entitled to indemnification must be supported by clear and convincing
evidence. The failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, or an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall not be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(e) In making a determination with respect to whether Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, the person or persons or entity
making such determination shall presume that Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence. Any action,
or failure to act, by Indemnitee based on Indemnitee’s good faith reliance on
the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise shall not, in and
of itself, constitute grounds for an adverse determination with respect to
whether Indemnitee acted in good faith and in a manner that Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

 7 

 



 

(f) If the person, persons or entity empowered or selected under this Section 7
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto.

 

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board of Directors shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.

 

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is or becomes a party is resolved in any manner other than by
adverse judgment against Indemnitee (including, without limitation, settlement
of such action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
under this Agreement or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

8. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 7(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within fifty-five (55)
days after receipt by the Company of a written request therefor or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 7 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification and/or
advancement of Expenses. The Company shall not oppose Indemnitee’s right to seek
any such adjudication.

 

 8 

 



 

(b) In the event that a determination shall have been made pursuant to Section
7(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 8 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 7(b).

 

(c) If a determination shall have been made pursuant to Section 7(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d) In the event that (a) the Indemnitee commences a proceeding seeking (1) to
establish or enforce the Indemnitee’s entitlement to indemnification or
advancement pursuant to this Agreement, (2) to otherwise enforce Indemnitee’s
rights under or to interpret the terms of this Agreement, (3) to recover damages
for breach of this Agreement, (4) to establish or enforce Indemnitee’s
entitlement to indemnification or advancement pursuant to the Bylaws, or (5) to
enforce or interpret the terms of any liability insurance policy maintained by
the Company (each such proceeding an “Indemnitee Enforcement Proceeding”), or
(b) the Company commences a proceeding against the Indemnitee seeking (1) to
recover, pursuant to an undertaking or otherwise, amounts previously advanced to
Indemnitee, (2) to enforce the Company’s rights under or to interpret the terms
of this Agreement, or (3) to recover damages for breach of this Agreement (each
such proceeding a “Company Enforcement Proceeding” and together with each form
of Indemnitee Enforcement Proceeding, an “Enforcement Proceeding”), then the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by or on behalf of such Indemnitee in connection with such Enforcement
Proceeding, provided, however, if applicable law so provides, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding on which Indemnitee does not prevail, unless (and only to the
extent that) the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication in respect of such claim, issue or
matter but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses that such court
shall deem proper. The Company also shall be required to advance all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with any Enforcement Proceeding in advance of the final disposition of such
proceeding within thirty (30) days after the receipt by the Company of a written
request for such advance or advances from time to time, which request shall
include or be accompanied by a statement or statements reasonably evidencing the
Expenses incurred by or on behalf of the Indemnitee and for which advancement is
requested; provided, however, that any such advancement shall be made only after
the Company receives an undertaking by or on behalf of the Indemnitee to repay
any Expenses so advanced if it shall be finally determined that Indemnitee is
not entitled to be indemnified against such Expenses.

 

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

 9 

 



 

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

 

9. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Bylaws, any agreement, a vote of
stockholders, a resolution of directors or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Corporate Status or otherwise prior to such
amendment, alteration or repeal. To the extent that a change in the Corporations
and Associations Act, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. Notwithstanding anything in this
Agreement to the contrary, the indemnification and contribution provided for in
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any of Indemnitee’s agents.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
Enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies. If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

 

(c) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, in the event of
any payment to or on behalf of the Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.

 

(d) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, the Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any Company insurance policy, Company
contract, Company agreement or otherwise (except to the extent that Indemnitee
is required (by court order or otherwise) to return such payment or to surrender
it to the Company).

 

 10 

 



 

(e) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, the Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from such other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise (except to the
extent that Indemnitee is required (by court order or otherwise) to return such
payment or to surrender it to the Company).

 

10. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy, or other indemnity provision or otherwise, except with
respect to any excess beyond the amount so paid, and except as may otherwise be
agreed between the Company, on the one hand, and Indemnitee or another
indemnitor of Indemnitee, on the other;

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Act, as amended, or similar provisions of state statutory
law or common law; or

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or any of its direct or indirect
subsidiaries or the directors, officers, employees or other indemnitees of the
Company or its direct or indirect subsidiaries (other than any Proceeding
initiated by Indemnitee pursuant to Section 8(d), which shall be governed by the
terms of such section), unless (i) the Board of Directors of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

11. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until six (6) years after the end of any period
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, trust or
other Enterprise) but shall continue thereafter in respect to any Proceeding to
which the Indemintee is then subject so long as Indemnitee continues to be
subject to such Proceeding (or any proceeding commenced under Section 8 hereof)
by reason of his Corporate Status or otherwise, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement, notwithstanding
such six (6) year period. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.

 

12. Security. To the extent requested by Indemnitee and approved by the Board of
Directors of the Company, the Company may at any time and from time to time
provide security to Indemnitee for the Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee.

 

 11 

 



 

13. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

(c) The Company represents that this Agreement has been approved by the
Company’s Board of Directors.

 

14. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

 

15. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

 

17. Disclosure of Payments. Except as expressly required by any law, neither
party shall publicly disclose any payments under this Agreement unless prior
approval of the other party is obtained.

 

18. Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be deemed effective upon the earlier of (a) actual
receipt, or (b) (i) one (1) business day after the date of delivery by confirmed
facsimile transmission, (ii) one (1) business day after the business day of
deposit with a nationally recognized overnight courier service for next day
delivery, freight prepaid, or (iii) three (3) business days after deposit with
the United States Postal Service for delivery by registered or certified mail,
postage prepaid. Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this Section
18, or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties. All communications shall be sent:

 

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto;

 

 12 

 

 

(b) To the Company at:

 

Gold Torrent, Inc.

960 Broadway, Suite 530

Boise, ID 83706

Attn: Daniel Kunz, CEO

Email: dan.kunz@goldtorrentinc.com

 

with a copy (which shall not constitute notice), to:

 

Kane Kessler P.C.

666 Third Avenue

New York, NY 10017-4041

Attn: Peter Campitiello

Email: pcampitiello@kanekessler.com

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile or electronic signature.

 

20. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

21. Governing Law and Consent to Jurisdiction. THIS NEW YORK IS TO BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW. AT THE OPTION OF THE HOLDER, THIS
NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR ANY NEW YORK STATE COURT SITTING IN
NEW YORK COUNTY, NEW YORK; AND THE COMPANY CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT THE VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IF THE COMPANY COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR
VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS NOTE, THE HOLDER AT ITS OPTION SHALL BE ENTITLED TO
HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR, IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE. Nothing herein shall
preclude service of process by any other means permitted by applicable law. THE
PARTIES IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OBLIGATIONS
CONTEMPLATED HEREBY OR THEREBY.

 

22. Assignment. Neither party hereto may assign this Agreement without the prior
written consent of the other party; provided, however, that the Company may
assign this Agreement upon a Change in Control.

 

23. Construction. The parties acknowledge that both parties have contributed to
the drafting of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

[signature page follows]

 

 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INDEMNITEE:         Signature:           Name: Patrick Okita         Address:  
             

 

COMPANY:

 

GOLD TORRENT, INC.

 

By:      Name:     Title:      

 

[Signature Page to Indemnification Agreement]

 

   

   

 

Exhibit A

 

UNDERTAKING

 

Reference is hereby made to that certain Indemnification Agreement, by and
between Gold Torrent, Inc. (the “Company”), and the undersigned, dated as of
February 9, 2017 (the “Indemnification Agreement”). All initially capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Indemnification Agreement.

 

Pursuant to the Indemnification Agreement, I,
___________________________________________________, agree to reimburse the
Company for all Expenses paid to me or on my behalf by the Company in connection
with my involvement in [name or description of proceeding or proceedings], in
the event, and to the extent, that it shall ultimately be determined (pursuant
to the terms of the Indemnification Agreement) that I am not entitled to be
indemnified by the Company for such Expenses.

 

  Signature               Typed Name    

 

  ) ss:

 

Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.

 

GIVEN under my hand and official seal at ________, this _______ day of
___________, 20__.

 

        Notary Public        

My commission expires:

 

   

   

 

 

